 1   PILLSBURY WINTHROP SHAW PITTMAN LLP
     MICHAEL E. ZELIGER (SBN 271118)
 2   michael.zeliger@pillsburylaw.com
     AUDREY LO (SBN 253738)
 3
     audrey.lo@pillsburylaw.com
 4   2550 Hanover Street
     Palo Alto, CA 94304-1115
 5   Telephone:       650.233.4500
     Facsimile:       650.233.4545
 6

 7   Attorneys for Defendant
     REVIVERMX, INC.
 8

 9                                      UNITED STATES DISTRICT COURT

10                                     NORTHERN DISTRICT OF CALIFORNIA

11                                                OAKLAND

12   HAROLD PARKER, individually                            Case No. 20-CV-00735-HSG
13                        Plaintiff,                        ORDER GRANTING DEFENDANT
                                                            REVIVERMX, INC.’S MOTION TO
14            vs.                                           ENLARGE TIME
15   REVIVERMX, INC.                                        Date:          April 2, 2020
                                                            Time:          9:30 a.m.
16                        Defendant.                        Dept:          Ctrm B, 15th Floor
17                                                          Trial Date:
18                                                          Judge Haywood S. Gilliam, Jr.
19

20            Upon consideration of its Motion to Enlarge Time, the Declaration of Michael E. Zeliger, all

21   other papers submitted regarding the Motion, and such other further evidence and arguments offered

22   at the hearing, Defendant’s Motion to Enlarge Time is GRANTED. Defendant shall file a response

23   to the Complaint no later than March 30, 2020.

24            IT IS SO ORDERED.

25   Dated:              3/10/2020
                                                   Haywood S. Gilliam, Jr.
26                                                 Judge of the District Court
27

28

                                                      -1-
                                                            ORDER GRANTING MOTION TO ENLARGE TIME
     4851-6057-9765.v1                                                       Case No: 20-CV-00735-HSG
